Citation Nr: 1047295	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-27 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision of the RO that granted 
service connection for hepatitis C evaluated as 10 percent 
disabling effective January 27, 2007.  The Veteran timely 
appealed for a higher initial rating.

In June 2010, the Veteran and his wife testified during a hearing 
before the undersigned at the RO.

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  The Board notes that the 
Veteran continues to work at least part time, and has not alleged 
that his hepatitis C prevents him from obtaining or maintaining 
substantially gainful employment.  The matter is not raised by 
the record, and the Board finds it unnecessary to remand the 
matter for further action.


FINDING OF FACT

Since the effective date of the grant of service connection, the 
Veteran's service-connected hepatitis C has been manifested by 
daily fatigue, anorexia, hepatomegaly, and septal fibrosis; 
substantial weight loss, incapacitating episodes having a total 
duration of at least six weeks during a 12-month period, or near 
constant debilitating symptoms have not been demonstrated.




CONCLUSION OF LAW

The criteria for an initial 40 percent disability rating for 
hepatitis C are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.112, 4.114, Diagnostic Code 
7354 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through an August 2007 letter, the RO notified the Veteran of 
elements of service connection, the evidence needed to establish 
each element, and evidence of increased disability.  This 
document served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the August 2007 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim for 
an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claim on appeal, reports of which are of record and are 
adequate fro rating purposes.  The Veteran has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  It was suggested that any evidence 
tending to show a worsening in severity of current symptoms would 
be helpful in substantiating the claim for a higher initial 
rating.  Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and 
no prejudice has been identified in the conduct of the Board 
hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

Service connection has been established for hepatitis C, 
effective June 27, 2007.  The RO assigned a 10 percent disability 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7354.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354, intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least one week, but less than two weeks, during 
the past 12-month period, warrants a 10 percent rating.

A 20 percent rating is assigned for daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period.

A 40 percent rating is assigned for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period.

A 60 percent rating is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

A 100 percent rating is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).

A note following Diagnostic Code 7354 provides that sequelae, 
such as cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code, but do not use of the same 
signs and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under the diagnostic code for sequelae.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (Note 1).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note (2).

The term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" means 
a weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"baseline weight" means the average weight for the two-year-
period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

Private treatment records, dated in May 2000, reveal that the 
Veteran had a needlestick from a patient with aplastic anemia 
when he was a medical intern in service in 1980, and that he 
received gammaglobulin afterwards.  The Veteran's liver enzymes 
were elevated after that, and he had slight jaundice; his 
transaminases have been chronically elevated ever since.  The 
Veteran had a positive antibody test for hepatitis C in 1989.  He 
underwent a four-month course of treatment in 1990.  The 
Veteran's weight had gradually increased, currently weighing 264 
pounds.  The examiner noted that the Veteran did not seem to have 
any symptoms referable to his liver.  The assessment was a 20-
year history of hepatitis C.  There was no clinical evidence of 
cirrhosis.

A May 2006 pathology report of a liver biopsy includes a 
diagnosis of chronic hepatitis compatible with hepatitis C 
infection, and findings of inflammation with piecemeal necrosis 
and septal fibrosis (Stage 3).  Computed tomography screening in 
July 2007 revealed mild hepatosplenomegaly.

In an August 2007 medical statement, the Veteran's treating 
physician, David E. Peach, M.D., noted that the Veteran had 
moderately advanced liver disease and was becoming symptomatic.  
Dr. Peach indicated that the Veteran had fatigueability and 
lacked his previous level of energy to maintain a full-time 
medical practice.  

During a September 2007 VA examination, the Veteran reported that 
he had developed fatigueability during the past two years; and 
had received a second course of treatment in September 2006, 
without improvement.  The Veteran reported a weight loss of 30 
pounds with treatment, and that he was able to regain his usual 
weight.  Current symptoms included a lack of energy, anorexia, 
development of gastroesophageal reflux disease, early satiety, 
and chronic pharyngitis; his symptoms have progressively 
worsened.  The Veteran denied nausea, vomiting, and abdominal 
pain.  The Veteran took medications and developed some cognitive 
side effects, as well as reflux symptoms.  He also reported that 
he developed diabetes, and denied thyroid symptoms or skin 
abnormalities.  There were no incapacitating episodes during the 
last 12-month period.  Examination revealed a weight gain of 
10 percent compared to baseline.  There was no evidence of 
malnutrition.  Liver size was enlarged, and there was no evidence 
of ascites.  The Veteran had no abdominal tenderness; nor was 
there evidence of portal hypertension or other signs of liver 
disease.  The examiner noted that the Veteran appeared tired.  He 
was currently employed as a physician, and lost no time from work 
during the last 12-month period.

In November 2008, the Veteran stated that he had been unable to 
practice as a physician at full strength for the past five years, 
and that he had to gradually decrease his hours of work due to 
fatigue, weakness, lassitude, and diminished strength.  The 
Veteran also reported that the stress [of his chronic illness] 
had played havoc with control of his diabetes, hypertension, and 
sleep cycles.  He reportedly became labile at work, taciturn, and 
withdrawn.

The Veteran underwent another VA examination in January 2010, and 
reported that his symptoms had progressively worsened.  He 
reported having one-to-two days per week of bed rest, and that 
the incapacitating episodes would last two days.  After the 
second course of treatment in 2006, the Veteran reportedly 
decreased his outpatient medical practice from five days per week 
to four days per week.  His symptoms included chills, myalgias, 
elevated temperatures every two weeks, daily lethargy, and 
fatigue.  The Veteran also reported symptoms of decreased 
appetite and depression.  The examiner noted that anorexia was 
present, and that the Veteran forced himself to eat.  His weight 
loss was documented as 16 pounds since his last VA examination in 
September 2007.  The Veteran reported that he started medications 
for diabetes in 2004, and followed a diabetic diet since then.  
The examiner noted that the Veteran's symptoms of cirrhosis and 
malignancy included weakness, malaise, and anorexia; and there 
was a constant decrease in testosterone.  

Examination revealed the Veteran's weight loss was less than 10 
percent, compared to baseline.  The examiner noted the prior 
findings of mild hepatosplenomegaly, and of steatosis (fatty 
liver) in 2007.  Recent laboratory results included abnormal 
findings.  The examiner noted that the Veteran was self-employed, 
and that he worked part-time four days a week because of fatigue 
and lethargy.  Impacts on the Veteran's usual occupation included 
decreased concentration, problems with lifting and carrying, lack 
of stamina, weakness, and fatigue.

In June 2010, the Veteran testified that he currently worked 
part-time-i.e., just enough to keep the house and staff paid, 
and bills paid.  He had been working 60 hours a week, and now 
worked 20 hours per week due to current hepatitis C symptoms.  
The Veteran testified that he had fatigue, weakness, and just did 
not have any stamina.  He also reported joint pain and swelling.  
The Veteran testified that his current weight was 260 pounds.  
Regarding his liver enlargement, the Veteran testified that "it 
has shrunken a little bit."  He testified that when the liver 
shrunk, it meant that the liver was scarring up and not becoming 
inflamed because there was no room for the liver to inflame.

In this case, the Veteran is a physician and is competent to 
testify on factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also 
competent to report symptoms of hepatitis C both during and after 
service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The 
Veteran has the medical knowledge to describe his symptoms and 
their effects on employment.  The Veteran's statements have been 
consistent with the medical evidence of record, and are probative 
for resolving the matter on appeal.

Here, since the effective date of service connection, the 
evidence reflects mild hepatomegaly, daily fatigue, and anorexia.  
On VA examination in 2007, it was reported that the Veteran had 
lost no days from work due to his disability.  However, the 
Veteran has since claimed that he has substantially reduced his 
work time due to hepatitis symptoms.  On VA examination in 2010, 
he estimated 1-2 days of bed rest per week and incapacitating 
episodes lasting 2 days.  He has not received treatment from 
other physicians since 2007.  The evidence approximates 
incapacitating episodes having a total duration of at least four 
weeks during a 12-month period. 

Resolving all doubt in the Veteran's favor, these symptoms 
approximate the criteria for a 40 percent disability rating under 
38 C.F.R. § 4.114, Diagnostic Code 7354, since January 27, 2007, 
based on findings of fatigue, anorexia, and hepatomegaly.  
Substantial weight loss, incapacitating episodes having a total 
duration of at least six weeks during a 12-month period, or near-
constant debilitating symptoms that warrant a disability rating 
in excess of 40 percent are not shown at any time.  Accordingly, 
staged rating, pursuant to Fenderson, supra, is not applicable.

The Veteran has also testified to the current scarring of his 
liver.  In fact, the May 2006 pathology report included findings 
of septal fibrosis (Stage 3).  Note 1 that follows Diagnostic 
Code 7354 provides for the award of a disability evaluation for 
sequelae such as cirrhosis of the liver under an appropriate 
Diagnostic Code, provided that the same symptoms and signs of 
disability are not used again.   

Pursuant to Diagnostic Code 7312 for cirrhosis of the liver, 
cirrhosis with symptoms such as weakness, anorexia, abdominal 
pain, and malaise warrants a 10 percent rating.  Cirrhosis with 
portal hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss, warrants 
a 30 percent rating.  Cirrhosis with history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices or 
portal gastropathy (erosive gastritis), warrants a 50 percent 
rating.  Cirrhosis with history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices or 
portal gastropathy (erosive gastritis), but with periods of 
remission between attacks, warrants a 70 percent rating.  
Cirrhosis with generalized weakness, substantial weight loss, and 
persistent jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis), warrants a 100 
percent rating.  

A Note to Diagnostic Code 7312 provides that, for rating under 
Diagnostic Code 7312, documentation of cirrhosis (by biopsy or 
imaging) and abnormal liver function tests must be present. 38 
C.F.R. § 4.114

Here, most of the Veteran's symptoms and signs of hepatitis C 
appear to overlap those listed under Diagnostic Code 7354, and 
have already been considered in the assigned rating.  The 
evidence does not reflect an episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal gastropathy 
to warrant a disability rating in excess of 40 percent under 
Diagnostic Code 7312.

Accordingly, an initial 40 percent disability rating under 
38 C.F.R. § 4.114, Diagnostic Code 7354, is warranted.

Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with hepatitis C was severe.

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of the Veteran's service-connected 
hepatitis C is fully contemplated by the rating criteria.  There 
is nothing exceptional about the Veteran's service-connected 
disability.  The degree of disability exhibited is adequately 
contemplated by the rating schedule.  Thus, the Board finds that 
the threshold test is not met for referral for extraschedular 
consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 
111 (2008).


ORDER

An initial 40 percent disability rating for hepatitis C, for the 
period from June 27, 2007, is allowed, subject to the pertinent 
legal authority governing the payment of monetary awards.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


